DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 5, 11 and 16 are objected to because of the following informalities:
Claim 5, line 3 “a connector” should be - - the connector - -.
Claim 5, line 5 “a connector” should be - - the connector - -.
Claim 11, line 3 “a connector” should be - - the connector - -.
Claim 11, line 4 “a connector” should be - - the connector - -.
Claim 16, line 6 “a connector” should be - - the connector - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the end of the watch body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to ament to - - an end of a watch body - - or define an end of a watch body earlier in the claim.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeanningros et al. (WO 2013/140080 cited by applicant).
Regarding claim 1, Jeanningros et al. discloses a wearable device, comprising: 
a watch body provided with an installation groove (see annotated Fig. 1); 
a strap configured to be installed in or detached from the installation groove (see annotated Fig. 1), and the strap comprising: 
a strap body, wherein one end of the strap body is provided with a receiving space, the strap body is provided with a peg-sliding hole, and the peg-sliding hole communicates with the receiving space and extends to a surface of the strap body; the strap body is provided with a first through hole, and the first through hole communicates with the receiving space and extends to a surface of the strap body (see annotated Fig. 1); 
a peg, wherein one end of the peg penetrates through the peg-sliding hole and is exposed outside the strap body, and the other end of the peg is located in the receiving space (see annotated Fig. 1 and Fig. 2); 
an eject pin located in the receiving space and configured to penetrate through the first through hole and protrude from the strap body (see annotated Fig. 1); and 
a linkage component connected between the peg and the eject pin, wherein the peg is configured to drive the eject pin to pop out from the first through hole via the linkage component and engage with the installation groove so that the strap is installed in the watch body; wherein the peg is configured to drive the eject pin to move towards the receiving space via the linkage component so as to detach the strap from the installation groove (see annotated Fig. 1).  
Regarding claim 2, Jeanningros et al. discloses, wherein the installation groove comprises a receiving groove and an installation hole, and the installation hole is provided in a groove wall of the receiving groove and communicates with the receiving groove; when the strap is installed in the installation groove, one end of the strap provided with the receiving space is accommodated in the receiving groove, the eject pin penetrates 
Regarding claim 8, Jeanningros et al. discloses a strap, comprising: 
a strap body, wherein one end of the strap body is provided with a receiving space, the strap body is provided with a peg-sliding hole, and the peg-sliding hole communicates with the receiving space and extends to a surface of the strap body; the strap body is provided with a first through hole, and the first through hole communicates with the receiving space and extends to a surface of the strap body (see annotated Fig. 1); 
a peg, wherein one end of the peg penetrates through the peg-sliding hole and is exposed outside the strap body, and the other end of the peg is located in the receiving space (see annotated Fig. 1 and Fig. 2); 
an eject pin located in the receiving space and movably penetrating through the first through hole so as to protrude or retract with respect to the strap body (see annotated Fig. 1); and 
a linkage component connected between the peg and the eject pin, wherein when the peg moves at the peg-sliding hole, the peg drives the eject pin to protrude or retract with respect to the strap body via the linkage component, so as to make the eject pin selectively protrude out of the strap body or retract into the strap body (see annotated Fig. 1).  
Regarding claim 14, Jeanningros et al. discloses an engaging mechanism, comprising: 
a peg (see annotated Fig. 1); 
two eject pins (see annotated Fig. 1); and 
a linkage component connected between the peg and the eject pins, wherein when the peg moves, the two eject pins are driven to protrude or retract via the linkage component, and movement directions of the two eject pins are opposite (see annotated Fig. 1).  

Allowable Subject Matter

Claims 3-7, 9-12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    715
    764
    media_image1.png
    Greyscale



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677